      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 1 of 11



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA

SYLVIA W. STEWART and JOHN DAVID
STEWART,

           Plaintiffs,                              Case No.: 1:19-cv-49
vs.

TAYLOR’S EQUIPMENT TRANSPORT, LLC,
LEADFOOT TRANSPORT, INC., CHAD
ROBERTS, and HAROLD D. PETERSON,

          Defendants.
_______________________________________/

                                 COMPLAINT

      Plaintiffs, SYLVIA W. STEWART and JOHN DAVID STEWART, sue

Defendants TAYLOR’S EQUIPMENT TRANSPORT, LLC, LEADFOOT

TRANSPORT, INC., CHAD ROBERTS, and HAROLD D. PETERSON, and

allege:

                            NATURE OF ACTION

      1.   This is a civil action for personal injuries suffered by Plaintiff

SYLVIA W. STEWART (“MS. STEWART”), and for loss of consortium by

JOHN DAVID STEWART (“MR. STEWART”) against Defendants TAYLOR’S

EQUIPMENT TRANSPORT, LLC (“TAYLOR’S”), LEADFOOT TRANSPORT,

INC. (“LEADFOOT”), and HAROLD D. PETERSON (“PETERSON”). This

                                    Page 1 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 2 of 11



action arises out of a motor vehicle accident on February 17, 2017, in which a

motor vehicle owned by TAYLOR’S and/or LEADFOOT and operated by

PETERSON collided with MS. STEWART’s vehicle.

                                   THE PARTIES

      2.     Plaintiff SYLVIA W. STEWART (“MS. STEWART”) is an

individual and a citizen of the state of Alabama.

      3.     Plaintiff JOHN DAVID STEWART (“MR. STEWART”) is an

individual and a citizen of the state of Alabama.

      4.     Defendant TAYLOR’S EQUIPMENT TRANSPORT, LLC

(“TAYLOR’S”), at all times pertinent to this action, was a Georgia limited liability

company with its principal place of business in Loganville, GA.

      5.     Upon information and belief, no members of TAYLOR’S are citizens

of the state of Alabama.

      6.     Defendant LEADFOOT TRANSPORT, INC. (“LEADFOOT”), is a

Georgia corporation with its principal place of business in Loganville, GA.

      7.     Defendant CHAD ROBERTS (“ROBERTS”) is an individual and a

citizen of the state of Georgia.

      8.     Defendant HAROLD D. PETERSON (“PETERSON”) is an

individual and a citizen of the state of Georgia.

                                     Page 2 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 3 of 11




                          JURISDICTION AND VENUE

      9.      This Court has original jurisdiction over this action under 28 U.S.C. §

1332, in that the amount of controversy exceeds seventy five thousand dollars

($75,000) and Plaintiffs are citizens of states which are different from the states

where Defendants and their members are citizens or are incorporated and have

their principal places of business.

      10.     Venue is proper in this district, because the accident occurred in

Saraland, Alabama, in the County of Mobile, which falls within the jurisdiction of

this Court.

                           FACTUAL ALLEGATIONS

      11.     On February 17, 2017, MS. STEWART was operating her motor

vehicle in a safe and prudent manner, driving northbound on Interstate 65 near Exit

15 to Celeste Road in Saraland, Mobile County, Alabama.

      12.     Defendant PETERSON failed to use reasonable care while operating a

vehicle owned by TAYLOR’S and/or LEADFOOT northbound on Interstate 65.

      13.     Defendant PETERSON negligently failed to yield to MS.

STEWART’s right of way, causing the vehicle he was operating to collide with

MS. STEWART’s vehicle.

      14.     Defendant ROBERTS was a member owner of Defendant

                                      Page 3 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 4 of 11



TAYLOR’S.

      15.    Defendant TAYLOR’S was dissolved on October 5, 2018.

      16.    At the time Defendant TAYLOR’S was dissolved, Plaintiffs’ claims

were “other claims” within the meaning of § 10A-5A-7.05, Ala. Code 1975.

                                    COUNT ONE
                                   NEGLIGENCE
                                   (PETERSON)

      17.    Plaintiffs adopt and re-allege paragraphs 1 through 16 contained in

this Complaint as if fully restated here.

      18.    On February 17, 2017, MS. STEWART was operating her motor

vehicle in a safe and prudent manner driving northbound on Interstate 65 near Exit

15 to Celeste Road in Saraland, Mobile County, Alabama.

      19.    Defendant PETERSON failed to use reasonable care while operating a

vehicle owned by Defendant TAYLOR’S and/or Defendant LEADFOOT

northbound on Interstate 65.

      20.    Defendant PETERSON and negligently failed to yield to MS.

STEWART’s right of way, causing the vehicle he was operating to collide with

MS. STEWART’s vehicle.

      21.    As a result of Defendant PETERSON’S negligence, MS. STEWART

suffered bodily injury and resulting pain and suffering, disability, disfigurement,

                                      Page 4 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 5 of 11



mental anguish, loss of capacity for the enjoyment of life, expense of

hospitalization, medical and nursing care and treatment, loss of earnings, loss of

ability to earn money, and aggravation of a previously existing condition. The

losses are either permanent or continuing and Plaintiff will suffer the losses in the

future.

      WHEREFORE, MS. STEWART demands judgment for damages against

Defendants, including interest, costs, and any such other and further relief this

Court deems appropriate.

                             COUNT TWO
                         NEGLIGENT HIRING
              (TAYLOR’S and/or ROBERTS and/or LEADFOOT)

      22.    Plaintiffs adopt and re-allege paragraphs 1 through 16 contained in

this Complaint as if fully restated here.

      23.    Defendant TAYLOR’S and/or Defendant LEADFOOT hired

Defendant PETERSON and knew that PETERSON would be required to drive

automobiles as part of his job duties and within the line and scope of his

employment.

      24.    Defendant PETERSON lacked and continues to lack the requisite

skill, care, and expertise to carry out the job duties, which included driving

automobiles within the line and scope of his employment, in a reasonable and safe

                                      Page 5 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 6 of 11



manner.

       25.    At the time Defendant PETERSON was hired, Defendant TAYLOR’S

and/or Defendant LEADFOOT knew or should have known that PETERSON

lacked the requisite skill, care, and expertise to carry out his job duties in a

reasonable and safe manner.

       26.    At the time Defendant PETERSON was hired, Defendant TAYLOR’S

and/or Defendant LEADFOOT knew or should have known that hiring Defendant

PETERSON would likely cause injury to another person.

       27.    As a result of Defendant TAYLOR’S and/or Defendant

LEADFOOT’s negligence, MS. STEWART suffered bodily injury and resulting

pain and suffering, disability, disfigurement, mental anguish, loss of capacity for

the enjoyment of life, expense of hospitalization, medical and nursing care and

treatment, loss of earnings, loss of ability to earn money, and aggravation of a

previously existing condition. The losses are either permanent or continuing and

Plaintiff will suffer the losses in the future.

       WHEREFORE, MS. STEWART demands judgment for damages against

Defendants, including interest, costs, and any such other and further relief this

Court deems appropriate.




                                       Page 6 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 7 of 11




                           COUNT THREE
                      NEGLIGENT RETENTION
             (TAYLOR’S and/or ROBERTS and/or LEADFOOT)

      28.    Plaintiffs adopt and re-allege paragraphs 1 through 16 contained in

this Complaint as if fully restated here.

      29.    Defendant TAYLOR’S and/or Defendant LEADFOOT knew or

should have known that Defendant PETERSON lacked the requisite skill, care, and

expertise to carry out his job duties in a reasonable and safe manner, including, but

not limited to, safely operating a motor vehicle in a reasonable manner.

      30.    Defendant TAYLOR’S and/or Defendant LEADFOOT knew or

should have known that retaining Defendant PETERSON would likely cause

injury to another person.

      31.    Despite this knowledge, Defendant TAYLOR’S and/or Defendant

LEADFOOT failed to terminate Defendant PETERSON

      32.    As a result of Defendant TAYLOR’S and/or Defendant

LEADFOOT’s negligence, MS. STEWART suffered bodily injury and resulting

pain and suffering, disability, disfigurement, mental anguish, loss of capacity for

the enjoyment of life, expense of hospitalization, medical and nursing care and

treatment, loss of earnings, loss of ability to earn money, and aggravation of a

previously existing condition. The losses are either permanent or continuing and

                                      Page 7 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 8 of 11



Plaintiff will suffer the losses in the future.

       WHEREFORE, MS. STEWART demands judgment for damages against

Defendants, including interest, costs, and any such other and further relief this

Court deems appropriate.

                             COUNT FOUR
                NEGLIGENT TRAINING AND SUPERVISION
              (TAYLOR’S and/or ROBERTS and/or LEADFOOT)

       33.    Plaintiffs adopt and re-allege paragraphs 1 through 16 contained in

this Complaint as if fully restated here.

       34.    Defendant TAYLOR’S and/or Defendant LEADFOOT had a duty as

an employer and supervisor of Defendant PETERSON to train, supervise, correct,

and monitor the employment of Defendant PETERSON in order to ensure that his

work was performed in a reasonable and safe manner.

       35.    Defendant TAYLOR’S and/or Defendant LEADFOOT knew or

should have known that failing to train, supervise, correct, and/or monitor

Defendant PETERSON would likely cause injury to another person.

       36.    Despite this, Defendant TAYLOR’S and/or Defendant LEADFOOT

failed to properly train, supervise, correct, and/or monitor Defendant PETERSON.

       37.    As a result of Defendant TAYLOR’S and/or Defendant

LEADFOOT’s negligence, MS. STEWART suffered bodily injury and resulting

                                       Page 8 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 9 of 11



pain and suffering, disability, disfigurement, mental anguish, loss of capacity for

the enjoyment of life, expense of hospitalization, medical and nursing care and

treatment, loss of earnings, loss of ability to earn money, and aggravation of a

previously existing condition. The losses are either permanent or continuing and

Plaintiff will suffer the losses in the future.

       WHEREFORE, MS. STEWART demands judgment for damages against

Defendants, including interest, costs, and any such other and further relief this

Court deems appropriate.

                             COUNT FIVE
                     NEGLIGENT ENTRUSTMENT
              (TAYLOR’S and/or ROBERTS and/or LEADFOOT)

       38.    Plaintiffs adopt and re-allege paragraphs 1 through 16 contained in

this Complaint as if fully restated here.

       39.    Defendant TAYLOR’S and/or Defendant LEADFOOT knew or

should have known that Defendant PETERSON lacked the requisite skill, care,

and/or expertise to carry out his job duties in a reasonable and safe manner,

including, but not limited to, safely operating a motor vehicle in a reasonable

manner within the line and scope of his employment.

       40.    Defendant TAYLOR’S and/or Defendant LEADFOOT knew or

should have known that entrusting a motor vehicle to Defendant PETERSON

                                       Page 9 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 10 of 11



would likely cause injury to another person.

       41.    Despite this knowledge, Defendant TAYLOR’S and/or Defendant

LEADFOOT allowed Defendant PETERSON to drive a motor vehicle as part of

his job duties and within the line and scope of his employment.

       42.    As a result of Defendant TAYLOR’S and/or Defendant

LEADFOOT’s negligence, MS. STEWART suffered bodily injury and resulting

pain and suffering, disability, disfigurement, mental anguish, loss of capacity for

the enjoyment of life, expense of hospitalization, medical and nursing care and

treatment, loss of earnings, loss of ability to earn money, and aggravation of a

previously existing condition. The losses are either permanent or continuing and

Plaintiff will suffer the losses in the future.

       WHEREFORE, MS. STEWART demands judgment for damages against

Defendants, including interest, costs, and any such other and further relief this

Court deems appropriate.

                             COUNT SIX
             LOSS OF CONSORTIUM OF JOHN DAVID STEWART

       43.    Plaintiffs adopt and re-allege paragraphs 1 through 16 contained in

this Complaint as if fully restated here.

       44.    At the time of the accident, MS. STEWART was married to JOHN

DAVID STEWART and continues to be married to him.
                                       Page 10 of 11
      Case 1:19-cv-00049-TFM-MU Document 1 Filed 02/06/19 Page 11 of 11



      45.    As a result of the wrongful and negligent acts of Defendant

TAYLOR’S EQUIPMENT TRANSPORT, LLC, Defendant LEADFOOT

TRANSPORT INC., Defendant CHAD ROBERTS, and HAROLD D.

PETERSON, JOHN DAVID STEWART suffered and will continue to suffer in the

future, loss of consortium, loss of society, affection, and assistance, all to the

detriment of their marital relationship.

      46.    That all the injuries and damages were caused solely and proximately

by the negligence of the Defendants.

      WHEREFORE, Plaintiff JOHN DAVID STEWART demands judgment for

damages against Defendants, together with costs of this action, and any such other

and further relief this Court deems appropriate.

      Plaintiff hereby demands a jury trial.

      DATED on February 6, 2019

                                               /s/ J. Christopher Klotz
                                                J. Christopher Klotz
                                                Stevenson Klotz, LLP
                                                Florida Bar No. 47060
                                                510 E. Zaragoza Street
                                                Pensacola, FL 32502
                                                (850) 444-0000
                                                (866) 251-7888 – Facsimile
                                                chris@stevensonklotz.com
                                                servicejck@stevensonklotz.com
                                                Attorney for Plaintiff

                                      Page 11 of 11
